IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ARTIS C. CARROLL, JR., : CIVIL ACTION
Plaintiff, :
Vv. : NO. 19-721
HOWARD R. BAUMAN, ef al.,
Defendants.
MEMORANDUM
KEARNEY, J. May 9, 2019

Millersville University suspended student Artis C. Carroll, Jr. for poor grades in December
2014. In an earlier filed case assigned to us, he is pro se suing the University and at least twenty-
two other persons claiming this suspension violated his civil rights. Before suing the University,
he initiated several self-described “protest” acts resulting in encounters and then arrests with
University and Commonwealth law enforcement, judges, prosecutors and parole officers. He then
pro se sued a Lancaster County judge for presiding over his current criminal charge. We dismissed
this frivolous action barred by judicial immunity and Mr. Carroll is appealing our dismissal.

He now pro se sues state actors for civil rights violations arising from his “protests”: (1)
Howard R. Bauman, the University’s Deputy Chief of Police; (2) Peter Anders, the University’s
Chief of Police; (3) Officer McDonald of the Lancaster City Police Department; (4) Officer James
Hoback of the Upper Darby Police Department; (5) Karen L. Mansfield, an Assistant District
Attorney; (6) Craig W. Stedman, the District Attorney for Lancaster County; (7) Lance D. Greene,
an Assistant District Attorney; (8) Joshua R. Keller, a Magisterial District Judge in Lancaster
County; and (9) Janelle Madara, a parole officer. Mr. Carroll seeks to proceed in forma pauperis.

We grant Mr. Carroll leave to proceed in forma pauperis and dismiss certain parts of his claims as
frivolous. We abstain from adjudicating other claims relating to Mr. Carroll’s pending criminal
prosecution in state court. We sever other claims upon which Mr. Carroll may proceed at this time.
I. Alleged pro se facts.!

A. Mr. Carroll’s history with the University and earlier criminal proceedings.”

Millersville University Respiratory Therapy Program suspended Artis C. Carroll, Jr., an
African-American, in December 2014 because he received a poor grade, although he continued as
a University student. He is challenging this suspension through a third attempt at pleading a
complaint at No. 16-1406.

His more recent pro se filings challenge the University’s and Commonwealth’s responses
to his conduct apparently ignited by an unidentified University official telling Mr. Carroll the poor
grade causing his University suspension is because of race discrimination. According to Mr.
Carroll, the unidentified University official claimed in March 2015 to have submitted paperwork
to correct the grade and told Mr. Carroll he would have to go to the University’s Registrar to see
the relevant document.

And so Mr. Carroll began tracking down this racial discrimination claim. Mr. Carroll first
went to the Registrar’s office. Staff called the University Police after Mr. Carroll refused to leave
the Registrar’s office after being asked. While nebulous in his pro se allegations, it can be fairly
inferred the University may have previously restricted Mr. Carroll’s visiting the Registrar’s office.
Mr. Carroll returned to the Registrar’s office the next day, and staff ultimately called University
Police because of the interaction. Mr. Carroll recorded the interaction on video and claims
possessing evidence of being asked to leave for “racial reasons.”* He claims he asked the Assistant
Registrar “why he was doing this,” to which the Registrar replied, “because you filed a complaint

against [University] alleging racial discrimination.» The University Police arrested Mr. Carroll
and gave him a summary citation for defiant trespass. The University Police subsequently
withdrew this summary citation.

Two days later, on March 27, 2015, the University placed Mr. Carroll on an interim
suspension because of the events of the earlier two days. It also entitled him to a hearing on the
disciplinary charges and instructed him in a “no trespass letter” not to return to University campus
until the University resolved the matter or he would be prosecuted for defiant trespassing.

Mr. Carroll nevertheless returned to the University campus over the next few days and
refused to leave as a “peaceful protest of the unlawful suspension.”® He did so even though the
University directed him not to trespass on its property. University Police arrested Mr. Carroll on
March 27 and 31, 2015 and charged him with defiant trespass.’ The state court consolidated these
cases for trial. On December 1, 2015, the judge found Mr. Carroll not guilty of defiant trespass
on March 27 but guilty of defiant trespass on March 31.8 While the charges were pending, the
University suspended Mr. Carroll until Spring Term 2016.

The state court sentenced Mr. Carroll to a term of twelve months incarceration but
immediately paroled due to time served awaiting trial. “Additionally, as a condition of his
sentence, the trial court directed [Mr. Carroll] to undergo a menta! health evaluation, pay a fine of
$300.00, perform fifty hours of community service, and ‘have absolutely no contact with any
employee of Millersville, [ ] have absolutely no contact with [Millersville] whatsoever.’”?

Six weeks later, on January 13, 2016, a state court found Mr. Carroll violated his parole by
contacting the University. The state court sentenced him “to time served, resulting in him being
paroled again immediately from prison. The sentencing order noted that all previously imposed

conditions remained in effect.”!°
The Commonwealth charged Mr. Carroll on March 3, 2016 with “making terroristic
threats, harassment, and disorderly conduct for an offense occurring on or about March 2 to 3,
2016, in Upper Darby Township,” and again charged him with violating his parole.!! Mr. Carroll
resided in Upper Darby Township when not on the University campus. On July 12, 2016, after a
parole hearing, the state court found Mr. Carroll violated his parole, revoked his parole, and
remanded him to the county jail to serve the balance of his unexpired term” while leaving all other
conditions of the sentence in effect.”

The Pennsylvania Superior Court affirmed Mr. Carroll’s defiant trespass conviction and
quashed his appeal of the July 12, 2016 revocation of his parole.!? The docket reflects Mr. Carroll
filed an unsuccessful post-conviction relief act petition.

B. Events underlying Mr. Carroll’s final parole proceedings, his suspension from the
University, and his recent prosecution.

Mr. Carroll alleges his parole expired on November 30, 2016. On December 1, 2016,
twelve hours after his parole expired, his parole officer, Janelle Madera, filed a parole violation
against him because he did not complete his fifty hours of community service, even though,
according to Mr. Carroll, she knew of he violated parole before then. The state court issued an
arrest warrant on Officer Madera’s violation.'* The police arrested Mr. Carroll under the warrant
in late April or early May 2017.'° On June 22, 2017, the state court imposed a sentence but vacated
the sentence a week later and terminated supervision.'®

Mr. Carroll alleges the University would have allowed him to return in Fall 2017. But on
July 7, 2017, University Chief of Police Anders informed him the University suspended him until
July 2019. Chief Anders explained the University’s suspension arose from Mr. Carroll’s
communications to the Lancaster County Public Defender’s Office describing him intending to

return to the University in the Fall 2017 and self-describing as “nothing like the students involved
in school shooting[s] like: Virginia Tech, Columbine, and Sandy Hook.”!” Mr. Carroll tried to
explain the context of the statement to Chief Anders by claiming the University unfairly treated
him as though he were one of those kind of shooters, but Chief Anders told Mr. Carroll if he
returned to campus, he would either be shot or prosecuted for defiant trespass.

This suspension until July 2019 inspired Mr. Carroll to “spark” another ‘protest’” in the
form of “written communication” and the “protest is still alive.”!® Mr. Carroll alleges Chief
Anders “gave this punishment [i.e., the suspension] for racial reasons,”!? apparently because “this
whole situation started with a request to leave the [University] registrar office for racial reasons.””°
Chief Anders allegedly told Mr. Carroll’s family the University suspended him because he “made
a threat to shoot up the University.”?! Mr. Carroll sent the University Judicial Affairs a request
for a hearing, but the University ignored his letter.

On February 15, 2018, the day after an individual shot and killed several students at a
Florida high school, Mr. Carroll “sent an email to [University] staff, perhaps the media, and state
government officials” to “protest” the July 7, 2017 letter he received from Chief Anders, with the
subject line “Florida School Shooting at School in Florida, it is inappropriate for [the University]
to take advantage of situations like the Florida School Shooting in order to advance there [sic]
discrimination against Carroll.”2?_ Mr. Carroll alleges his email is an exercise of his freedom of
speech.

The next day, the University’s Deputy Chief of Police Howard Bauman charged Mr.
Carroll with stalking by written communication and harassment by written communication in
connection with this February 15, 2018 email.?? Mr. Carroll alleges Deputy Chief Bauman based

his affidavit to obtain the arrest warrant on various falsehoods. He also alleges the Deputy Chief's
affidavit failed to invoke the state court’s jurisdiction due to its inadequacy and did not include the
text of emails upon which it was allegedly based.

Magisterial District Judge Keller issued an arrest warrant on Deputy Chief Bauman’s
charge and Officer McDonald of the Lancaster City Police Department arrested Mr. Carroll on
February 16, 2018.74 Mr. Carroll alleges Officer McDonald “made a deal” with Chief Anders to
“hunt Carroll down and arrest him without reasonable suspicion of criminal activity or probable
cause in exchange for take out pizza,” apparently because Officer McDonald made a joke upon
arresting Mr. Carroll that Chief Anders was going to buy him pizza for effecting the arrest.2> Chief
Anders and Deputy Chief Bauman transferred Mr. Carroll to the Lancaster County Prison
following this February 16, 2018 arrest.

Judge Keller arraigned Mr. Carroll and set bail. According to Mr. Carroll, Judge Keller
and Karen Mansfield, the Commonwealth prosecutor assigned to the case, delayed the preliminary
hearing. Judge Keller ultimately held the preliminary hearing on April 3, 2018, but Mr. Carroll
claims Judge Keller lacked jurisdiction and denied him counsel. Mr. Carroll alleges Chief Bauman
recanted certain allegations in his affidavit and failed to adequately support others Judge Keller
held the charges for trial following the hearing and transferred the case to the Lancaster County
Court of Common Pleas.

Lance Greene is currently serving as the Commonwealth’s prosecutor on this case in
Lancaster County. He moved to revoke Mr. Carroll’s bail.2° Mr. Carroll alleges the state court
revoked his bail and issued a warrant to arrest Mr. Carroll who then resided in Upper
Darby, Delaware County. Officer Hoback of the Upper Darby Police Department then arrested
Mr. Carroll under this new warrant.” Mr. Carroll appears to claim Officer Hoback lacked probable

cause because among other things, upon encountering Mr. Carroll in the street, he had no reason
to “know that Carroll was Carroll instead of anyone else” and failed to further explain the basis
for the arrest warrant in his affidavit.

According to Mr. Carroll, the state court lacks jurisdiction over his ongoing prosecution
and the proceeding is being conducted in a manner violating his rights.” Mr. Carroll also alleges
Mr. Greene is presently prosecuting him without probable cause and should not have sought to
keep him incarcerated prior to trial.2° Mr. Carroll has filed two habeas petitions in this Court
challenging his pretrial detention, both of which are pending.*!

C. Mr. Carroll’s present civil rights claims.

Mr. Carroll brings essentially three groups of claims. First, he brings claims under 42
U.S.C. § 1983 against Ms. Madera for filing a parole violation against him when his parole had
expired, which he claims violated his due process rights and double jeopardy.>? Second, he raises
claims under § 1983 against Mr. Anders for issuing the two-year suspension, allegedly in violation
of his due process rights, because he was not given a hearing and discriminated against “for racial
reasons.”*? Third, he raises claims against Mr. Bauman, Mr. Stedman, Ms. Mansfield, Mr. Greene,
and Judge Keller stemming from his 2018 prosecution for stalking and harassment based on Mr.
Bauman’s affidavit of probable cause and criminal complaint.

The third group of claims can be broken down into six sub-groups of claims: (1) claims
against Deputy Chief Bauman under § 1981 and § 1983 for violation of his equal protection rights
based on allegations Deputy Chief Bauman filed the affidavit of probable cause for “racial
reasons”;°4 (2) defamation and First Amendment claims against Deputy Chief Bauman based on
his filing of a false affidavit of probable cause;*> (3) claims against Judge Keller, Deputy Chief
Bauman and Officer McDonald for violating Mr. Carroll’s Fourth Amendment and Due Process

rights by subjecting him to arrest and prosecution on the stalking and harassment charges;*° (4)
malicious prosecution claims in violation of the Fourth Amendment and state law against
Prosecutors Mansfield, Stedman, and Greene;*’ (5) claims under § 1985(2) and § 1985(3) against
Deputy Chief Bauman and Prosecutor Greene for allegedly conspiring to prevent Mr. Carroll from
obtaining information for his defense by moving to revoke his bail;** and (6) claims against
Prosecutors Mansfield, Stedman, and Greene under § 1981 and § 1983 for violation of Mr.
Carroll’s equal protection rights because charges for making terroristic threats filed against a white
individual in 2016 in Lancaster County were dropped.*? Mr. Carroll asks us to award him
monetary damages. He also asks we dismiss his pending stalking and harassment charges and for
assorted injunctive relief.

II. Analysis

Mr. Carroll is granted leave to proceed in forma pauperis because it appears he is unable
to pay the costs of filing suit.4° As Mr. Carroll is proceeding in forma pauperis, 28 U.S.C. §
1915(e)(2)(B)(@) and (ii) apply, which require the Court to dismiss the Complaint if it is frivolous
or fails to state a claim. A Complaint is frivolous if it “lacks an arguable basis either in law or in
fact,’*! and is legally baseless if it is “based on an indisputably meritless legal theory.”

To survive dismissal, a complaint “must contain sufficient factual matter, accepted as true,
to state a claim to relief that is plausible on its face.”“? “[M]ere conclusory statements[] do not
suffice.”*4 We may also consider matters of public record. As Mr. Carroll is proceeding pro se,
we construe his allegations liberally.*°

A. We dismiss the Section 1981 claims.

Mr. Carroll brings § 1981 claims against Deputy Chief Bauman and Prosecutors Stedman,
Mansfield, and Greene essentially based on their prosecution of the most recent stalking and

harassment charges against him. But Section 1981 does not provide a private right of action
against a state actor.*” Rather, § 1983 provides “the exclusive remedy for violations of § 1981 by
state actors.’”48 We dismiss Mr. Carroll’s § 1981 claims as legally baseless.”

B. Section 1985 claims.

Mr. Carroll’s § 1985(2) and § 1985(3) claims are based on allegations Deputy Chief
Bauman falsified his affidavit supporting the stalking and harassment charges, and Prosecutor
Greene moved to revoke Mr. Carroll’s bail “to protect Bauman” for lying in the affidavit, “for
political reasons, and to prove himself to Stedman and others.”°° Mr. Carroll also alleges
Prosecutor Greene “knows Bauman filed the charges for racial reasons and therefore is as well
supporting the charges/prosecuting the charges for racial reasons.”*!

Prosecutors are entitled to absolute immunity from liability for acts which are “intimately
associated with the judicial phase of the criminal process” such as “initiating a prosecution and . .
. presenting the State’s case.” As Mr. Carroll’s § 1985 claims against Prosecutor Greene are
based on conduct in his capacity as a prosecutor, those claims are barred by absolute prosecutorial
immunity.

Mr. Carroll also failed to state a plausible basis for a § 1985(2) or § 1985(3) claim. “Section
1985(2) prohibits conspiracies to prevent witnesses from testifying in court, injuring witness who
have testified, or attempting to influence or injure grand or petit jurors.”** “[T]he essential
allegations of a 1985(2) claim of witness intimidation are (1) a conspiracy between two or more
persons (2) to deter a witness by force, intimidation or threat from attending court or testifying
freely in any pending matter, which (3) results in injury to the plaintiffs.°4 Nothing in Mr.

Carroll’s Complaint supports a claim Deputy Chief Bauman and Prosecutor Greene intimidated

witnesses by virtue of their conduct. We dismiss this claim as legally baseless.
“[T]o state a claim under 42 U.S.C. § 1985(3), a plaintiff must allege (1) a conspiracy; (2)
motivated by a racial or class based discriminatory animus designed to deprive, directly or
indirectly, any person or class of persons to the equal protection of the laws; (3) an act in
furtherance of the conspiracy; and (4) an injury to person or property or the deprivation of any
right or privilege of a citizen of the United States.”°> “[T]o properly plead an unconstitutional
conspiracy, a plaintiff must assert facts from which a conspiratorial agreement can be inferred.””°
“[A] bare assertion of conspiracy will not suffice.”>”

The contours of Mr. Carroll’s § 1985(3) claim are unclear and appear to be grounded in
speculation. He suggests Prosecutor Greene moved to revoke his bail because of a conspiracy
with Deputy Chief Bauman motivated either by a desire to protect Deputy Chief Bauman for
political reasons, or to prevent Mr. Carroll from obtaining discovery, or because he knew Deputy
Chief Bauman’s affidavit was faulty, or because he knew Deputy Chief Bauman wanted to
prosecute him for “racial reasons.” He does not allege facts supporting a plausible basis for
inferring Prosecutor Greene and Deputy Chief Bauman reached a conspiratorial agreement
motivated by race-based animus. We dismiss Mr. Carroll’s § 1985(3) claim because it is not
plausible.

C. Section 1983 claims and related state law claims.

1. We cannot dismiss the criminal charges against Mr. Carroll.

We dismiss Mr. Carroll’s request for dismissal of the criminal charges against him because
we lack the ability to dismiss state criminal charges. We may not intervene in Mr. Carroll’s state
criminal proceedings.°* Mr. Carroll may present his arguments for dismissal to the state court in

the first instance. Mr. Carroll is already challenging his pretrial detention in federal habeas

petitions, as noted above.

10
2. We dismiss claims against Judge Keller as barred by judicial immunity.

The only apparent factual basis for Mr. Carroll’s claims against Judge Keller are based on
his rulings in Mr. Carroll’s criminal case and the manner in which Judge Keller handled Mr.
Carroll’s criminal case. As we advised Mr. Carroll in dismissing his earlier case against Judge
Wright, judges are entitled to absolute immunity from civil rights claims which are based on acts
or omissions taken in their judicial capacity, if they do not act in the complete absence of all
jurisdiction.*? An act is taken in a judge’s judicial capacity if it is “a function normally performed
by a judge.”°° Moreover, “[g]enerally . . . ‘where a court has some subject matter jurisdiction,
there is sufficient jurisdiction for immunity purposes.’”®!

Although Mr. Carroll alleges Judge Keller lacked jurisdiction to proceed with the criminal
charges, those allegations are insufficient to vitiate judicial immunity. Rather, they are essentially
based on arguments of a lack of probable cause—rather than jurisdiction—because Mr. Bauman’s
allegations did not adequately establish he had committed an offense.®? As Mr. Carroll’s claims
against Judge Keller are based on acts he took while presiding over Mr. Carroll’s criminal case,
judicial immunity applies. We dismiss Mr. Carroll’s § 1983 claims against Judge Keller as legally
baseless.°?

3. We dismiss claims against Prosecutors Stedman, Mansfield and Greene as
barred by prosecutorial immunity.

Mr. Carroll sued Prosecutors Stedman, Mansfield, and Greene based on acts they took
while prosecuting the stalking and harassment charges against him. He highlights Prosecutor
Mansfield prosecuted the Commonwealth’s case at the preliminary hearing, Prosecutor Stedman
“authorized the prosecution on April 27, 2018 when he signed and filed the information,” and

Prosecutor Greene “is presently prosecuting the case” and asked the state court to revoke Mr.

Carroll’s bail.“

1]
Prosecutors are entitled to absolute immunity from liability under § 1983 for acts which
are “intimately associated with the judicial phase of the criminal process” such as “initiating a
prosecution and . . . presenting the State’s case.”® District Attorneys and other supervisory
prosecutors are likewise entitled to absolute immunity from claims based on their role in pursuing
a prosecution on behalf of the Commonwealth. Absolute prosecutorial immunity also precludes
state tort claims against prosecutors for acts taken in their prosecutorial capacity.’

Mr. Carroll’s claims against Prosecutors Stedman, Mansfield, and Greene are based on acts
they took in their prosecutorial capacities. Absolute prosecutorial immunity applies. We dismiss
Mr. Carroll’s claims against Prosecutors Stedman, Greene, and Mansfield as legally baseless.

4. We abstain from claims against Deputy Chief Bauman and Officer McDonald
based on arrest and an ongoing prosecution.

Mr. Carroll seeks damages from Deputy Chief Bauman and Officer McDonald for
subjecting him to arrest and prosecution on the stalking and harassment charges without probable
cause in violation of the Fourth Amendment.® He claims Deputy Chief Bauman defamed him
and violated his First Amendment rights because he was exercising his right to free speech when
communicating with University staff. Mr. Carroll also claims Deputy Chief Bauman prosecuted
him for “racial reasons,” which we understand to be a “selective enforcement” claim. We will
abstain from adjudicating these claims until Mr. Carroll’s state criminal case is resolved.

Under the abstention doctrine of Younger, we must abstain from adjudicating Mr. Carroll’s
claims related to the constitutionality of his arrest and prosecution while his criminal case is
pending in state court. Federal courts must adjudicate all cases and controversies which are
properly before them.”° Abstention, however, “is the judicially created doctrine under which a
federal court will decline to exercise its jurisdiction so that a state court or state agency will have

the opportunity to decide the matters at issue.”’! Absent extraordinary circumstances, Younger

12
abstention applies when: “(1) there are ongoing state proceedings that are judicial in nature; (2)
the state proceedings implicate important state interests; and (3) the state proceedings afford an
adequate opportunity to raise the federal claims.””” Younger abstention is “premised on the notion

of comity, a principle of deference and ‘proper respect’ for state governmental functions in our

federal system.””

Mr. Carroll’s criminal proceedings are ongoing in state court. Pennsylvania has an
important interest in enforcing its criminal laws. Mr. Carroll can raise his constitutional and other
defenses to his prosecution in state court. There are no extraordinary circumstances otherwise
justifying federal intervention. The United States Court of Appeals for the Third Circuit already
concluded, in rejecting Mr. Carroll’s attempt to remove this criminal case to federal court, Mr.
Carroll failed to show “that he will be denied or cannot enforce his rights in state court.” Our
Court of Appeals endorses abstention in similar circumstances.”

5. We abstain from claims against Officer Hoback in the ongoing prosecution.

Mr. Carroll appears to be raising Fourth Amendment claims against Officer Hoback based
on his arrest on September 3, 2018 under a warrant from Lancaster County issued in his criminal
case.’° As this claim, like the claims against Deputy Chief Bauman and Officer McDonald, are
intertwined with Mr. Carroll’s underlying criminal prosecution, we will abstain from adjudicating
this claim at this time under Younger for the same reasons it has abstained from adjudicating Mr.
Carroll’s other challenges to his prosecution and detention.

6. Mr. Carroll may proceed on a civil rights claims against Officer Madera.

Mr. Carroll brings a § 1983 claim against Ms. Madera, his former parole officer, for filing

a parole violation against him after his parole had allegedly expired thereby subjecting him to

detention without a legal basis. The Fourth Amendment provides the proper vehicle for such

13
claims because Mr. Carroll is challenging the legality of his pretrial detention.’’ Mr. Carroll will
be permitted to proceed on his plead civil rights claim against Officer Madera subject to service
and our review on a more fulsome record.

7. Claims against Chief Anders.

Mr. Carroll brings a § 1983 claim against Chief Anders for suspending him from the
University for two years under the July 7, 2017 letter without providing him due process and for
racially motivated reasons. Mr. Carroll may proceed to service on his claims against Chief Anders
subject to our review on a more fulsome record.

D. We sever the entirely unrelated claims against Chief Anders relating to the July

7, 2017 suspension from the University and against Officer Madera for issuing a
parole violation after parole expired.

Mr. Carroll has improperly joined several claims which rest upon different factual bases.
We must sever claims so the litigation can proceed in a logical fashion.

Federal Rule of Civil Procedure 20 allows a plaintiff to join multiple defendants in one
action if: (a) “any right to relief is asserted against them jointly, severally, or in the alternative with
respect to or arising out of the same transaction, occurrence, or series of transactions or
occurrences”; and (b) “any question of law or fact common to all defendants will arise in the
action.” “For courts applying Rule 20 and related rules, ‘the impulse is toward entertaining the
broadest possible scope of action consistent with fairness to the parties; joinder of claims, parties
and remedies is strongly encouraged.’””® “But this application, however liberal, is not a license to
join unrelated claims and defendants in one lawsuit.””? “Thus multiple claims against a single
party are fine, but Claim A against Defendant 1 should not be joined with unrelated Claim B

against Defendant 2.”°°

14
Although Mr. Carroll’s claims are all loosely derived from Mr. Carroll’s relationship with
the University at least at the start, the facts underlying his claims against his parole officer are
distinct from the facts underlying his claims against Chief Anders for suspending him from the
University. Those two claims are entirely distinct from the remaining allegations challenging his
arrests, prosecution, and incarceration. As we must abstain from adjudicating the claims related
to Mr. Carroll’s arrest and prosecution until those issues are finally resolved, we sever this case
into three cases so Mr. Carroll can proceed on his claims in separate lawsuits. We will abstain but
retain the claims arising from the prosecution until following final order in this case. In the
accompanying Order, we direct the Clerk of Court to open a new case for the claim against Chief
Anders and a separate new case for the claim against Officer Madera. Upon opening those new
cases, we will direct service and await their response to these allegations.

II. Conclusion

We grant Mr. Carroll’s Motion to charge his prison trust fund account and grant Mr. Carroll
leave to proceed in forma pauperis. We dismiss his claims with prejudice because they are not
subject to amendment: (1) § 1981 claims; (2) § 1985 claims against Prosecutor Greene; (3) §
1985(2) claim against Deputy Chief Bauman; (4) claims for injunctive relief in the form of
dismissal of his state criminal case; and (5) remaining claims against Judge Keller and Prosecutors
Greene, Mansfield, and Stedman.

We dismiss Mr. Carroll’s § 1985(3) claim against Deputy Chief Bauman without prejudice.

We abstain from adjudicating Mr. Carroll’s § 1983 claims and related state law claims
against Deputy Chief Bauman, Officer McDonald, and Officer Hoback until his underlying

criminal proceeding is resolved, including appellate proceedings.*!

15
We sever Mr. Carroll’s § 1983 claims against Chief Anders and Officer Madera so Mr.

Carroll may proceed on those claims separately before us.

 

! The facts are recited from the pro se Complaint and from the publicly available docket for Mr.
Carroll’s underlying criminal proceedings.

2 Mr. Carroll does not appear to be raising claims based on the events of 2015 and 2016, including
the prosecutions in 2015 leading to his conviction. Those events are recited today to offer
necessary context.

3 Carroll v. Millersville University et al,, No. 16-1406. Mr. Carroll appealed our inability to
appoint him counsel in this civil rights case. Our Court of Appeals dismissed his appeal for lack
of appellate jurisdiction. C.A. No. 18-3533 (Mar. 7, 2019).

4 ECF Doc. No. 1 at 10, 7 8.
> Id.
6 Id. at 12,912.

7 Commonwealth v. Carroll, Docket Nos. MJ-02206-CR-0000076-2015, MJ-02206-CR-0000078-
2015.

8 Commonwealth v. Carroll, Docket Nos. CP-36-CR-0001541-2015 & CP-36-CR-0001537-2015
(Lancaster Cty. Ct. of Common Pleas).

? Commonwealth v. Carroll, No. 1256 MDA 2016, 2017 WL 1178076, at *1 (Pa. Super. Ct. Mar.
29, 2017) (alterations in original). Commonwealth v. Carroll, No. 1256 MDA 2016, 2017 WL
1178076, at *1 (Pa. Super. Ct. Mar. 29, 2017) (alterations in original).

10 Td. at *2.
ll Id.

12 Td.

13 Id; Commonwealth v. Carroll, No. 88 MDA 2016, 2017 WL 1178073, at *5 (Pa. Super. Ct.
Mar. 29, 2017).

14 Commonwealth v. Carroll, Docket No. CP-36-CR-0001537-2015 (Lancaster Cty. Ct of
Common Pleas).

15 ECF Doc. No. 1 at 37, ¥ 6.

16
 

16 Commonwealth y. Carroll, Docket No. CP-36-CR-0001537-2015 (Lancaster Cty. Ct of
Common Pleas).

'7 ECF Doc. No. | at 15, § 16.

8 Id. at 17, 420.

19 Td. at 16, 4 19.

20 Id. at 40, ¢ 13.

21 Td at 41, 9 14.

22 Ig at 18,923.

23 See Commonwealth v. Carroll, Docket No. CP-36-CR-0001971-2018 (Lancaster Cty. Ct. of

Common Pleas). The Common Pleas docket has been sealed, so the contents of the filings are not
apparent to the public. Commonwealth v. Carroll, Docket No. MJ-2206-CR-0000047-2018.

24 ECF Doc. No. at 28, 42; see id. at 55, 955.

25 Td. at 27, 9 41; see id, at 56, 4 56.

26 ECF Doc. No. 1 at 57, 9 61.

27 See ECF Doc. No. 1 at 35, 461 (citing 42 Pa. Cons. Stat. § 9161).

28 Id, at 35, § 62. Despite the allegation, Mr. Carroll states in one of his habeas petitions “the
Lancaster County District Attorney Office sent pictures of [him] to every cop in the place of [his]
residence” which is Upper Darby Township. See Carroll v. Court of Common Pleas of Lancaster
Cty., Civ. A. No. 18-4959 (E.D. Pa.) (ECF No. 1 at § 29). The habeas petition also suggests
questions about Mr. Carroll’s competency have been raised in the state proceeding, although it

does not appear he has been adjudicated incompetent at this point. In any event, even if Mr. Carroll
were incompetent, we must still screen his Complaint. See Powell v. Symons, 680 F.3d 301, 307

(3d Cir, 2012).
29 See ECF Doc. No. 1 at 32.

30 ECF Doc. No. 1 at 33, 57.

31 See Carroll v. Torrance State Hosp., No. 19-1152 (E.D. Pa.); Carroll v. Court of Common Pleas
of Lancaster Cty., No. 18-4959 (E.D. Pa.).

32 ECF Doc. No. | at 36-38.

33 Td. at 38-42.
17
 

34 Id. at 43-46.
35 Id. at 46-49.
36 Td. at 50-56.
37 Td. at 57-58.
38 Td. at 58-59.
39 Id. at 60-61. Although the Complaint refers to the Second Amendment, the Sixth Amendment,
and various other state torts, Mr. Carroll does not again refer to those claims in the section of his
Complaint which describes the counts he intends to bring and whom he intends to bring those

counts against. Those claims are not plead in a manner which would permit Mr. Carroll to move
forward on them.

40 As Mr. Carroll is a prisoner, he must pay the $350 filing fee in installments under the Prison
Litigation Reform Act. See 28 U.S.C. § 1915(b). Mr. Carroll is currently located at Torrance State
Hospital, so he does not have access to his account statement. We grant his “Motion to Charge

Prison Trust Fund Account” and permit him to proceed in forma pauperis based on his
representation he is indigent.

41 Neitzke v. Williams, 490 U.S. 319, 325 (1989).

42 Deutsch v. United States, 67 F.3d 1080, 1085 (3d Cir. 1995).

43 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted).

44 Ig

45 Buck v. Hampton Twp. Sch. Dist., 452 F.3d 256, 260 (3d Cir. 2006).

46 Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

47 See McGovern v. City of Philadelphia, 554 F.3d 114, 121 (3d Cir. 2009).

48 Iq

49 See Goodall-Gaillard v. N.J. Dep't of Corr., 625 F. App’x 123, 128 (3d Cir. 2015) (“[A]s the
District Court properly noted, § 1981 does not provide a private right of action
against state actors.”).

50 ECF Doc. No. | at 58-59.

51 1d. at 59, 4 67.

18
 

°2 Imbler v. Pachtman, 424 U.S. 409, 430-31 (1976). Although this doctrine developed in the
context of § 1983 claims, it applies to § 1985 claims as well. See, e.g., Rosario v. Williams, Civ.
A. No. 13-1945, 2014 WL 338114, at *11 (E.D. Pa. Jan. 29, 2014) (“Inasmuch as Rosario's
complaint arises from the prosecutor's decision to initiate and prosecute criminal charges, there is
absolute immunity from liability under §§ 1983 and 1985.”).

°3 Stankowski v. Farley, 251 F. App’x 743, 747 n.1 (3d Cir. 2007) (per curiam).

4 Rode v. Dellarciprete, 845 F.2d 1195 (3d Cir. 1988) (quotations omitted).

5 Lake v. Arnold, 112 F.3d 682, 685 (3d Cir. 1997); Farber v. City of Paterson, 440 F.3d 131, 136
(3d Cir. 2006) (explaining that “§ 1985(3) defendants must have allegedly conspired against a

group that has an identifiable existence independent of the fact that its members are victims of the
defendants’ tortious conduct”).

6 Great W. Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 178 (3d Cir. 2010).

>” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007).

°8 See Younger v. Harris, 401 U.S. 37, 43-44 (1971); Duran v. Weeks, 399 F. App’x 756, 758-59
(3d Cir. 2010) (per curiam) (“Since Duran’s section 1983 action seeking to enjoin his criminal
prosecution presents the classic case for Younger abstention, the District Court’s dismissal

of Duran’s complaint on that basis was clearly appropriate.”).

>? See Stump v. Sparkman, 435 U.S. 349, 355-56 (1978); Azubuko v. Royal, 443 F.3d 302, 303-04
(3d Cir. 2006) (per curiam).

6° Gallas v, Supreme Court of Pa., 211 F.3d 760, 768 (3d Cir. 2000).

6! Figueroa v. Blackburn, 208 F.3d 435, 443-44 (3d Cir. 2000) (quoting Barnes v. Winchell, 105
F.3d 1111, 1122 (6th Cir. 1997)).

6? ECF Doc. No. 1 at 50, § 42.
63 See, e.g., Mendoza v. Larotonda, 270 F. App’x 157, 159 (3d Cir. 2008) (per curiam) (“Judge

Larotonda is immune from suit for issuing the bench warrant against Mendoza because judges
enjoy a comparatively sweeping form of immunity for official acts taken in their functional

capacity as judges.” (quotations omitted)).

64 ECF Doc. No. 1 at 57, J 61.

5 Imbler, 424 U.S. at 430-31.

66 See Van de Kamp v. Goldstein, 555 U.S. 335, 348-49 (2009).

67 See Durham v. McElynn, 772 A.2d 68, 70 (Pa. 2001).
19
 

68 “If [a] complaint is that a form of legal process resulted in pretrial detention unsupported by
probable cause, then the right allegedly infringed lies in the Fourth Amendment.” Manuel v. City
of Joliet, Ill., 137 S. Ct. 911, 919 (2017). In other words, it is the Fourth Amendment, rather than
the Due Process Clause or any other constitutional provision, which provides the basis for
challenging pretrial detention. As Mr. Carroll appears to invoke both the Due Process Clause and
the Fourth Amendment to challenge his pretrial detention, we dismiss due process claims as legally
baseless and construe Mr. Carroll’s claims as Fourth Amendment challenges. See Albright v.
Oliver, 510 U.S. 266, 273 (1994) (“Where a particular Amendment ‘provides an explicit textual
source of constitutional protection’ against a particular sort of government behavior, ‘that
Amendment, not the more generalized notion of “substantive due process,” must be the guide for
analyzing these claims.’” (quoting Graham v. Connor, 490 U.S. 386, 395 (1989))). “Arrests made
under a ‘validly issued—if not validly supported—arrest warrant’ generally occur after the
institution of legal process and, thus, sound in malicious prosecution rather than false arrest or
imprisonment.” Noviho v. Lancaster Cty. of Pa., 683 F. App’x 160, 166 (3d Cir. 2017) (per curiam)
(quoting Myers v. Koopman, 738 F.3d 1190, 1195 (10th Cir. 2013)); Morales v. Busbee, 972 F.
Supp. 254, 266 (D.N.J. 1997) (“The ‘legal process’ that separates a false arrest/imprisonment claim
from a malicious prosecution claim may be in the form of an arrest warrant, an arraignment, or an
indictment.”); see also Wallace vy. Kato, 549 U.S. 384, 390 (2007) (explaining that the tort of
malicious prosecution “remedies detention accompanied, not by absence of legal process, but
by wrongful institution of legal process”). The Commonwealth arrested Mr. Carroll under an
arrest warrant supported by Deputy Chief Bauman’s allegedly faulty affidavit of probable cause.
As Mr. Carroll is alleging unlawful detention due to faulty process—as opposed to detention prior
to legal process—his claims sound in a Fourth Amendment malicious prosecution claim rather
than in false arrest or false imprisonment.

69 See Karns v. Shanahan, 879 F.3d 504, 520-21 (3d Cir. 2018) (“A plaintiff seeking to establish
a selective enforcement claim must demonstrate (1) that he was treated differently from other
similarly situated individuals; and (2) that this selective treatment was based on an unjustifiable
standard, such as race, religion, some other arbitrary factor or to prevent the exercise of a
fundamental right.” (footnote omitted)).

7 New Orleans Pub. Serv., Inc. v. City of New Orleans, 491 U.S. 350, 358 (1989).
”| Heritage Farms, Inc. v. Solebury Twp., 671 F.2d 743, 746 (3d Cir. 1982).

” Lazaridis v. Wehmer, 591 F.3d 666, 671 (3d Cir. 2010) (quoting Addiction Specialists, Inc. v.
Twp. of Hampton, 411 F.3d 399, 408 (3d Cir. 2005).

3 Evans v. C.C.P., Delaware Cty, Pa., 959 F.2d 1227, 1234 (3d Cir. 1992).

™ Pennsylvania v. Carroll, No. 18-3368, 2019 WL 1461528, at *2 (3d Cir. Apr. 2, 2019) (per
curiam).

3 See Jaffery v. Atlantic Cty. Prosecutor’s Office, 695 F. App’x 38, 40-41 (3d Cir. 2017) (affirming
dismissal under Younger where plaintiff brought suit “against New Jersey prosecutors and police
officers in the United States District Court for the District of New Jersey alleging violations of the

20
 

Fourth, Fifth, and Fourteenth Amendments to the United States Constitution, and seeking damages
and an injunction against further prosecution.”); Sixth Angel Shepherd Rescue, Inc. v. Schiliro, 596
F. App’x 175, 178 (3d Cir. 2015) (holding Younger abstention appropriate where the plaintiffs
“claim[ed] that [one of the plaintiff's] prosecution in state court is a malicious prosecution, brought
in bad faith, constitutes selective enforcement, retaliates for her protected First Amendment
activities, and serves the prosecutor’s private interests rather than the public good”).

© Unlike his claims against the other Defendants, Mr. Carroll does not specify the basis of his
claims against Officer Hoback.

77 See Manuel, 137 S. Ct. at 919-20; Albright, 510 U.S. at 273 (1994).

78 Hagan v. Rogers, 570 F.3d 146, 153 (3d Cir. 2009) (quoting United Mine Workers of Am. y.
Gibbs, 383 U.S. 715, 724 (1966).

79 McKinney v. Prosecutor’s Office, No. 13-2553, 2014 WL 2574414, at *14 (D.N.J. June 4, 2014)
(internal quotations omitted).

80 George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007).

81 Commonwealth v. Carroll, Docket No. CP-36-CR-0001971-2018 (Lancaster Cty. Ct. of
Common Pleas).

21
